Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on September 13, 2021. Claims 1, 8-16, 18-24 are pending in the application and being examined herein.
Status of Objections and Rejections
The rejection of claim 17 is obviated by Applicant’s cancellation. 
All rejections from the previous office action are withdrawn in view of Applicant's amendment.  
New grounds of rejection under 35 U.S.C. 112(d) and103 are necessitated by the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites wherein the block copolymer is free of silicone. Claim 8 depends from claim 1. Claim 1 recites wherein the block copolymer comprises silicone. Therefore, claim 8 fails to include all the limitations (presence of silicone in the block copolymer) of the claim from which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 9-16, 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boock et al. (US 2014/0094671) in view of Ward (US 4,861,830)(Ward ‘830) in view of ASTM International, Designation D03418-12 Standard Test Method for Transition Temperatures and Enthalpies of Fusion and Crystallization of Polymers by Differential Scanning Calorimetry, Sept. 2012 in view of J. Cao, et al., Polyurethanes containing zwitterionic sulfobetaines and their molecular chain rearrangement in water, J Biomed Mater Res Part A,  vol. 101A, pp. 909–918 (2013)  in view of Fan, Q., Fang, J., Chen, Q., & Yu, X. (1999), Synthesis and properties of polyurethane modified with aminoethylaminopropyl poly (dimethyl siloxane), Journal of applied polymer science, 74(10), 2552-2558  .

Regarding claims 1, 9 and 10, Boock teaches a device for measurement of an analyte concentration (para. [0007], a sensor device for measuring an analyte concentration), the device comprising: 
a transcutaneous sensor configured to generate a signal associated with a concentration of an analyte (para. [0073], transcutaneous sensor implanted with the host, Fig. 1, para. [0074], continuous analyte sensor for insertion into the host, para. [0002], generate a signal associated with a concentration of an analyte); 
and a sensing membrane located over the sensor (membrane system 32, Fig. 2A, Fig. 1, para. [0104]), the sensing membrane comprising a diffusion-resistance layer (para. [0104], diffusion resistance domain 44, para. [0156], diffusion resistance layer), wherein the diffusion-resistance layers comprises a block copolymer comprises a blend comprising polyurethane-containing block copolymer and a polyvinylpyrrolidone (para. [0160], blend of a silicone polycarbonate urethane base polymer and PVP, para. [0107], block copolymers), the polyurethane-containing block copolymer comprising a polycarbonate-urethane (para. [0160], blend of a silicone polycarbonate urethane base polymer and PVP), 
Boock is silent with respect to the glass transition temperatures and therefore fails to teach wherein the block copolymer has a lowest glass transition temperature as measured using ASTM D3418 of greater than -50 °C (claim 1), wherein the lowest glass transition temperature of the block polymer is from 0°C to 66°C (claim 9) and wherein 
However, Ward ‘830 teaches a block copolymer form for biomedical devices that contact blood and tissue (abstract) like that of Boock wherein typical base polymers are polyurethanes as the hard segment (abstract, col. 5, lns. 38-49). Ward ‘830 teaches wherein for biomedical applications, the polar hard segment of the first chain is characterized by a crystalline melting point greater than about 37 C. and/or a glass transition temperature also greater than about 37 C (col. 7, lns. 40-45).  It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use a block copolymer that has a glass transition temperature greater than 37 C (which overlaps with the claimed range) as taught by Ward ‘830 because such a glass transition temperature was recognized as being useful in biomedical applications wherein the device contacts blood or tissue. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP § 2144.05.
Boock is silent with respect to the amounts of hard and soft segments and therefore fails to teach comprising wherein the polyeurethane-containing block copolymer comprising a polycarbonate-urethane that comprises about 5% to about 50% by weight hard segment and about 5% to about 50% by weight soft segment.  However, Boock teaches that the weight percentages of hard and soft segments are result effective variables. Specifically, Boock teaches that soft segment effect the water pickup and subsequent glucose permeability of the membrane (para. [0159]) and to include a polyurethane membrane with both hydrophilic and hydrophobic regions to control the (para. [0158]). Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).   Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date to modify the hard and soft segment wt% of Modified Boock wherein the polyurethane segments independently comprise about 5% to about 50% by weight hard segment and about 5% to about 50% by weight soft segment since it would have been within the ambit of one of ordinary skill in the art to modify and would yield a predictable result. Additionally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one skilled in the art to use wherein the polyurethane segments independently comprise about 5% to about 50% by weight hard segment and about 5% to about 50% by weight soft segment because the membrane will function is a predictable manner given these conditions.
 Boock teaches zwitterionic compounds may be incorporated into the bioprotective domain surface-active groups in one or more polymers used in the preparation of the domain (paras. [0149] and [0163]). Zwitterionic compounds include sulfobetaines. The diffusion resistance domain comprises one or more zwitterionic surface active groups up to 5% of the domain (para. [0163]). It is taught that in-vivo  (para. [0006]).
Cao is directed to polyurethane containing zwitterionic sulfobetaine and their molecular chain rearrangement in water. It is taught that polyurethanes are considered excellent biomedical materials possessing desirable physical/chemical properties and proved biocompatibility. The polyurethanes have been used in various biomedical applications. Improved non-thrombogenicity is always beneficial. Various materials such as polyethylene glycol have been introduced into polyurethanes. In addition to this substance addition has been focused on introducing materials containing zwitterion groups such as sulfobetaine. Zwitterion groups have good hydrophilicity and there is numerous evidence that introduction of zwitterionic groups into materials enhance their biocompatibility. Material containing sulfobetaines exhibit good biocompatibility featured by non-fouling properties and much lower protein adsorption. However attention of other researchers have been attracted just by graft of zwitterionic sulfobetaines on the surface of materials. The introduction of sulfobetaines into polymer bulks are rarely reported (p. 909, first and second paragraphs). Taught is the design and synthesis of novel polyurethanes containing sulfobetaines by a combination of ring opening polymerization and chain extension reaction. Scheme 1 shows the synthetic route of PUR-APS (polyurethane-N,N’-bis(2-hydroxyethyl) methylamine ammonium propane sulfonate).


    PNG
    media_image1.png
    237
    564
    media_image1.png
    Greyscale

Contact angles of polyurethanes containing sulfobetaines were smaller than that of pure polyurethanes thereby indicating an increase of the hydrophilicity with the introduction of sulfobetaines (p. 913, last paragraph). It is taught that the introduction of sulfobetaine units into the polyurethane resulted in the enhancement of surface hydrophilicity and reduction of protein absorption. In addition the blood compatibility of the polymers featured little hemolysis and delay of blood clotting time. Therefore the polymers have excellent biocompatibility (pp. 916-917, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Modified Boock in view of Cao and incorporate the sulfobetaine in the backbone of the polyurethane polymer-containing block copolymer. One of ordinary skill in the art would have been motivated to incorporate the sulfobetaine in the backbone of the polyurethane in order to enhance the surface hydrophilicity of the polymer as to enhance biocompatibility and reduce protein absorption as taught by Cao. Since Cao et al. recognizes that only grafting the zwitterionic monomer was known but their invention actually incorporates the zwitterionic monomer into the polymer for improved blood compatibility which would be advantageous for an in-vivo device, there is a reasonable expectation of success. 

Boock teaches wherein the base polymer comprises silicone (para. [0163]) and that the silicone content may be 10-55% (para. [0140]) and therefore fails to teach wherein the silicone comprises less than 1 wt% of the base polymer. 
Fan teaches use of polyurethanes in medical devices and wherein poly-(dimethyl siloxane) (PDMS) have low Tg, low surface energy, biocomptability  and are good candidates for surface modification of polyurethane (p. 2552, left column). Fan teaches that previously it was known to introduce PDMS into the main chain of polyurethane but that a lot of PDMS must be introduced and caused the tensile strength to decline with the increase of PDMS in the soft segment (p. 2552, left column to right column, first paragraph). Fan teaches that to over some of these limitations, silicones with pedant diamino groups in the side chain are introduced into polyurethane and increase the mobility and the surface enrichment of the siloxane chains and that tensile strength will not decline (p. 2552, right column, second paragraph). Fan teaches that only a small amount of silicone is needed (p. 2552, right column, second paragraph) such as 1 wt% (As polyurethane was modified with 1 wt % AEAPS, p. 2556, right column, first paragraph).  
It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I). In the 

Regarding claim 11, Modified Boock teaches wherein the diffusion-resistance layer is from 0.01 µm to about 250 µm thick (Boock, para. [0165], 0.05 microns or less to about 20 microns or more, or from about 0.05, 0.1, 0.15, 0.2, 0.25, 0.3, 0.35, 0.4, 0.45, 0.5, 1, 1.5, 2, 2.5, 3, or 3.5 microns to about 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or 19.5 microns, or from about 3, 2.5, 2, or 1 microns, or less, to about 3.5, 4, 4.5, or 5 microns or more).

Regarding claim 12, the limitation “wherein the sensor has a drift of less than or equal to 10% over 10 days” ” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Boock is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. 
(para. [0186]).


Regarding claim 13, Modified Boock teaches wherein the sensor comprises an electrode (Boock, sensor comprises an electrode, para. [0074]).

Regarding claim 14, the limitation “wherein the device is configured for continuous measurement of an analyte concentration” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Boock is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. 
Moreover, Boock teaches wherein continuous measurement of an analyte concentration is performed (para. [0070]).

Regarding claim 15, the limitation “wherein the analyte is glucose” is with respect to an article worked upon. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. In any case, Boock teaches wherein the analyte is glucose (para. [0071]).

Regarding claim 16, Modified Boock teaches wherein the polyurethane-containing block copolymer further comprises a repeating unit chosen from polysiloxanes, polycarbonates (Boock, para. [0160], blend of a silicone polycarbonate urethane base polymer).

Regarding claim 18, Modified Boock teaches wherein the at least one internal zwitterionic group comprises a repeating unit covalently bonded within a backbone of the polyurethane-containing block copolymer (Cao, Scheme 1).

Regarding claim 19, Modified Boock teaches wherein the at least one internal zwitterionic group is in a range of from about 1% to about 55% by weight of the polyurethane-containing block copolymer (Boock, para. [0163], 1, 2, 5 wt%). 

Regarding claim 20, Modified Boock teaches wherein the at least one internal zwitterionic group comprises a betaine (Boock, para. [0163], carboxyl, sulfo, or phosphor betaine). 

Regarding claim 21, Modified Boock teaches wherein the betaine comprises a carboxylbetaine, a sulfobetaine, a phosphorbetaine, or a mixture thereof (Boock, para. [0163], carboxyl, sulfo, or phosphor betaine).

Regarding claim 22, Modified Boock teaches further comprising at least one zwitterionic group bonded to at least one terminal end of the polyurethane-containing block copolymer (Boock, para. [0144], zwitterionic Surface-active end groups).

Regarding claim 23, Modified Boock teaches wherein the polyvinylpyrrolidone is 5 to 50 wt% of the blend (Boock, para. [0160], the PVP portion of the polymer blend can comprise from about 5% to about 50% by weight of the polymer blend, or from about 15% to 20%, or from about 25% to 40%).  

Regarding claim 24, Modified Boock teaches wherein the polyvinylpyrrolidone comprises 15 to 20 wt% of the blend (Boock, para. [0160], the PVP portion of the polymer blend can comprise from about 5% to about 50% by weight of the polymer blend, or from about 15% to 20%, or from about 25% to 40%).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 8-16, 18-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 10, 11, 13-28 of copending Application No. 15/394,694 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8-16, 18-24 of the instant application are substantially similar to claims 1-7, 10, 11, 13-28 of ‘694.
Claims 1, 8-16, 18-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11, 13-23, 25 of copending Application No. 15/395,892 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8-16, 18-24 of the instant application are substantially similar to claims 1-11, 13-23, 25 of ‘892.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795